Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of the date set
forth on the signature page of this Agreement, by and between Carolyn Hunter
(“Seller”), and R. Scott Williams or his assigns (“Purchaser”).

 

WHEREAS, Purchaser wishes to acquire from Seller and Seller wishes to sell to
Purchaser shares of common stock of Praco Corporation (the “Company”) held by
the Seller.

 

NOW, THEREFORE, in consideration of the premises herein and other good and
valuable consideration, the parties hereto hereby agree as follows:

 

1. PURCHASE & SALE OF SHARES OF COMMON STOCK

 

1.1. Purchase and Sale of Shares of Common Stock. On the terms and subject to
the conditions set forth in this Agreement, Seller hereby agrees to sell and
deliver to Purchaser and Purchaser hereby purchases from the Seller five million
(5,000,000) shares of the Company’s common stock held of record by the Seller
(hereafter, the “Shares”) for $25,000 (the “Purchase Price”).

 

1.2. Payments. Purchaser shall pay the Purchase Price by giving the Seller a
Note on or before May 23, 2015 in the amount of $25,000 with a maturity date of
November 30, 2015 in which the principal plus interest at an annual rate of 8%
shall be payable.

 

1.3. Shares. On or before May 23, 2015, Seller send proof to the Purchaser that
the Seller has instructed the Company’s transfer agent to transfer the share
certificates representing the Shares to Purchaser.

 

1.4. Closing. The closing of the purchase and sale of the Shares hereunder (the
“Closing”) shall be held by email at such time which Purchaser and Seller may
agree (the “Closing Date”). The Closing shall occur when the conditions of items
1.2 and 1.3 have been completed.

 

2. REPRESENTATIONS & WARRANTIES OF THE PARTIES

 

2.1. Origination of Shares. The Seller represents and warrants the Shares sold
to Buyer were acquired from the Company for being its founder in exchange for
$100 of cash and $400 of services provided in connection with the formation of
the Company.

 

2.2. No Power to Rescind. The parties understand that, following execution of
this Agreement by Seller and Purchaser, the parties may not rescind, repudiate,
or otherwise abrogate any term of this Agreement.

 

2.3. Receipt of Information Concerning the Company. Prior to entering into this
Agreement, Purchaser has received and has had the opportunity to review the
Company's most recent annual and quarterly flings with the Securities and
Exchange Commission (the “Commission”).

 

2.4. Agreement Carefully Read. Purchaser has read each and every provision of
this Agreement, and understands that: (a) Seller will be considered to have made
each and every agreement, representation and warranty contained herein; (b)
Purchaser will be entitled to rely upon such agreements, representations and
warranties in executing this Agreement, and (c) if Seller does not believe she
meets a representation or warranty, then Seller should not execute and deliver
this Agreement to Purchaser without first requesting Purchaser, in writing, to
waive such representation or warranty.

 



 

 

 

2.5. Experienced Investor. Purchaser has sufficient financial and business
experience and knowledge concerning the affairs and conditions of the Company so
that Purchaser is fully capable of evaluating the merits and risks of purchasing
the Shares and of making an informed investment decision, and can make an
independent and reasoned decision whether to enter into such transaction without
the assistance of a licensed broker or equivalent investor representative.

 

2.6. Independent Review. Purchaser has been encouraged to seek its own legal and
financial counsel to assist Purchaser in evaluating the transaction concerning
the purchase of the Shares.

 

2.7. Compliance with Securities Act of 1933. Purchaser understands and agrees
that the Shares have not been registered under the Securities Act of 1933 (the
“1933 Act”) or any applicable state securities laws, and that such Shares must
be held indefinitely unless a subsequent disposition is registered under the
1933 Act or any applicable state securities laws or is exempt from such
registration. Purchaser acknowledges that the Purchaser is familiar with Rule
144 of the rules and regulations of the Commission, as amended, promulgated
pursuant to the 1933 Act (“Rule 144”), and that such person has been advised
that Rule 144 permits resales only under certain circumstances. Purchaser
understands that to the extent that Rule 144 is not available, Purchaser will be
unable to sell any Shares without either registration under the 1933 Act or the
existence of another exemption from such registration requirement. In any event,
and subject to compliance with applicable securities laws, Purchaser may enter
into lawful hedging transactions in the course of hedging the position they
assume and Purchaser may also enter into lawful short positions or other
derivative transactions relating to the Shares, and deliver the Shares, to close
out their short or other positions or otherwise settle other transactions, or
loan or pledge the Shares, to third parties who in turn may dispose of these
Shares.

 

2.8. Legend. The Shares shall bear the following or similar legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES;
PROVIDED THAT IN CONNECTION WITH ANY FORECLOSURE OR TRANSFER OF THE SECURITIES,
THE TRANSFEROR SHALL COMPLY WITH THE PROVISIONS HEREIN, IN THE SUBSCRIPTION
AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT, AND UPON FORECLOSURE OR
TRANSFER OF THE SECURITIES, SUCH FORECLOSING PERSON OR TRANSFEREE SHALL COMPLY
WITH ALL PROVISIONS CONTAINED HEREIN, IN THE SUBSCRIPTION AGREEMENT AND THE
REGISTRATION RIGHTS AGREEMENT.”

 

2.9. Lack of Liquidity and Active Market. The parties understand and acknowledge
that there is presendy not an active trading market for the Shares, and that no
analysts, brokers or dealers actively follow the Company and no dealers are
willing to make a significant market in the Company’s common stock and,
consequendy, Seller could not obtain the presently quoted price of the Company’s
shares if the Shares did not have a restricted legend and if Seller desired to
sell the Shares in the open market. Furthermore, Purchaser understands that few,
if any, brokers or clearing houses are willing to clear the Shares for public
trading. Purchaser has entered into this agreement of his or her own free will,
on an arms-length basis and, therefore, considers the Purchase Price to be at a
reasonable discount and the consideration provided by Purchaser hereunder as
adequate, in the opinion of Seller, to reflect the lack of liquidity,
tradeability, and marketability of the Shares.

 



2

 

 

2.10. Capacity to Protect Own Interests. Purchaser has either: (a) a preexisting
personal or business relationship with Seller and one or more of the officers,
directors or controlling persons of the Company; or (b) sufficient business or
financial experience such that Purchaser can be reasonably assumed to have the
capacity to protect his interests in connection with this transaction.

 

3. MISCELLANEOUS

 

3.1. Governing Law. This Agreement shall be governed in all respects by the laws
of the State of Nevada without regard to its conflict of law principles.

 

3.2. Successors and Assigns. Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors and administrators of the parties hereto.

 

3.3. Entire Agreement: Amendment. This Agreement constitutes the full and entire
understanding and agreement of the parties with regard to the subjects hereof
and thereof. Any term of this Agreement may be amended and the observance of any
term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), only with the written
consent of both Seller and Purchaser. No waiver by any party hereto regarding
the observance of any provision of the Agreement shall constitute a waiver as to
any other provision hereof, or any past or future observance thereof, unless so
specified in writing b the waiving party.

 

3.4. Delays or Oruissions. No delay or omission to exercise any right, power or
remedy accruing to the Seller, upon any breach or default of Purchaser under
this Agreement, shall impair any such right, power or remedy of the Seller nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, of any similar breach or default thereafter occurring; nor
shall any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consents or approval of any kind or character on the part of any party under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent specifically set forth in such writing. All remedies either under
this Agreement, or by law or otherwise afforded to any party, shall be
cumulative and not alternative.

 

3.5. Severability. In case any provision of this Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

3.6. Notices, Etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given upon: (a)
personal delivery; (b) on the day sent by e-mail or facsimile transmission; or
(c) on the day sent by first class mail, postage prepaid, or by dispatch by a
nationally recognized express courier service, and in each case addressed to the
appropriate address set forth below each party’s respective signatures below or
at such other address as a party shall have furnished to the other party in
writing.

 

3.7. Preparation of Agreement. Section and paragraph headings contained in this
Agreement are for reference only, and shall not be considered substantive parts
hereof.

 

3.8. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.

 

[Remainder of Page Intentionally Left Blank]

 



3

 

 

IN WITNESS WHEREOF, the undersigned have executed this Stock Purchase Agreement
as of May __, 2015.

  



  CAROLYN HUNTER          

90122 Hoey Road

Chapel Hill, NC 27517

chunter2@nc.rr.com

      R. SCOTT WILLIAMS          

159 North State Street

Newtown, PA 18940

swilliams@hawkmgt.com

 

 

4

 

 

 